Citation Nr: 1020737	
Decision Date: 06/04/10    Archive Date: 06/10/10

DOCKET NO.  02-06 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating in excess of 30 
percent for plantar warts and calluses of the right foot.

2.  Entitlement to an initial evaluation in excess of 40 
percent for plantar warts and calluses of the left foot.

3.  Entitlement to an initial evaluation in excess of 10 
percent for a right ankle disability.   

4.  Entitlement to an initial compensable evaluation for a 
left ankle disability.



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. N. Driever


INTRODUCTION

The Veteran had active service from January 1977 to April 
1977 and from May 1978 to June 1978.    

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of a February 2001 rating decision, in 
which the Department of Veterans Affairs (VA) Regional Office 
(RO) in Winston-Salem, North Carolina denied an evaluation in 
excess of 50 percent for a bilateral foot disability, granted 
service connection for limitation of motion of both ankles, 
and assigned the right ankle disability an initial evaluation 
of 10 percent and the right ankle disability an initial 
noncompensable (0 percent) evaluation. 

The Veteran testified in support of these claims during a 
hearing at the Board in July 2003, before the undersigned.  

In a decision issued in May 2006, the Board partially granted 
the Veteran's claims by assigning separate 30 and 40 percent 
evaluations, respectively, for his right and left foot 
disabilities.  The Board affirmed the RO's February 2001 
rating decision denying higher initial evaluations for right 
and left ankle disabilities.  

The Veteran then appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
October 2007, based on a Joint Motion For Partial Remand 
(joint motion), the Court remanded those portions of the 
Board's decision not construed as full grants, including 
claims for evaluations in excess of 30 and 40 percent for 
right and left foot disabilities and for higher initial 
evaluations for right and left ankle disabilities, to the 
Board for compliance with the instructions in the joint 
motion. 

In January 2008, the Board in turn remanded the claims for 
additional action.  

The appeal is remanded to the RO via the Appeals Management 
Center (AMC) in Washington D.C.  The Veteran will be advised 
if further action is required on his part.


REMAND

The Joint Motion specified that the claim was being remanded, 
in part, so that the Veteran could receive notice with regard 
to the evidence needed to substantiate entitlement to 
extraschedular ratings for the disabilities on appeal.  See 
38 C.F.R. § 3.321(b)(2009).  The Joint Motion discussed the 
then existing criteria for an extraschedular rating, as did 
the Board in its January 2008 remand, and the AMC sent the 
Veteran similar notice in a letter issued later that month.

Subsequent to that notice; however, the United States Court 
of Appeals for Veterans Claims issued a decision establishing 
a three step test for when referral and the grant of an 
extraschedular rating is warranted.  Thun v. Peake, 21 Vet. 
App. 111 (2008)

The Court has described the test as follows:

Pursuant to § 3.321(b)(1), the Under 
Secretary for Benefits or the Director, 
Compensation and Pension Service, is 
authorized to approve an extraschedular 
evaluation if the case "presents such an 
exceptional or unusual disability picture 
with such related factors as marked 
interference with employment or frequent 
periods of hospitalization as to render 
impractical the application of the 
regular schedular standards."  38 C.F.R. 
§ 3.321(b)(1).  

The question of an extraschedular rating 
is a component of a claim for an 
increased rating. See Bagwell v. Brown, 9 
Vet. App. 337, 339 (1996).  Although the 
Board may not assign an extraschedular 
rating in the first instance, it must 
specifically adjudicate whether to refer 
a case for extraschedular evaluation when 
the issue either is raised by the 
claimant or is reasonably raised by the 
evidence of record.  Barringer v. Peake, 
22 Vet. App. 242 (2008).

If the evidence raises the question of 
entitlement to an extraschedular rating, 
the threshold factor for extraschedular 
consideration is a finding that the 
evidence before VA presents such an 
exceptional disability picture that the 
available schedular evaluations for that 
service-connected disability are 
inadequate.  Therefore, initially, there 
must be a comparison between the level of 
severity and symptomatology of the 
claimant's service-connected disability 
with the established criteria found in 
the rating schedule for that disability.

Under the approach prescribed by VA, if 
the criteria reasonably describe the 
claimant's disability level and 
symptomatology, then the claimant's 
disability picture is contemplated by the 
rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and 
no referral is required.  In the second 
step of the inquiry, however, if the 
schedular evaluation does not contemplate 
the claimant's level of disability and 
symptomatology and is found inadequate, 
the RO or Board must determine whether 
the claimant's exceptional disability 
picture exhibits other related factors 
such as those provided by the regulation 
as "governing norms."  38 C.F.R. 
3.321(b)(1) (related factors include 
"marked interference with employment" and 
"frequent periods of hospitalization").  
Thun v. Peake.

The Veteran has not received notice of the Thun test for 
extraschedular ratings.  Given the discussion in the Joint 
Motion, such notice is required.

As noticed in the previous remand, the Veteran has contended 
that his leg disabilities are totally disabling and warrant a 
100 percent rating.  Subsequent to these contentions, the RO 
adjudicated the Veteran's entitlement to a total rating for 
compensation based on individual unemployability (TDIU).  In 
October 2007, the RO denied entitlement to a TDIU and the 
Veteran did not appeal that decision.  The question of TDIU 
is, nonetheless, and element of the appeals for increased and 
higher initial ratings.  Rice v. Shinseki, 22 Vet. App. 447 
(2009).  In addition, the Veteran's contentions could; serve 
as a basis for an extraschedular rating.

The parties to the Joint Motion agreed that the Veteran met 
the criteria for referral of the appeal to VA's Director of 
Compensation and Pension (Director) for consideration of an 
extraschedular rating.  The Director denied entitlement to an 
extraschedular rating finding that the record did not show 
marked interference with employment or frequent 
hospitalizations.  The parties to the Joint Motion; however, 
had previously agreed that the evidence did show marked 
interference with employment.  The Board is bound by the 
Joint Motion as adopted by the Court.  The Board does; 
however, have jurisdiction to review the Director's decision 
to deny an extraschedular rating.  Anderson v. Shinseki, 22 
Vet. App. 423, 427-8 (2009).

The Veteran has not been afforded an examination to obtain an 
opinion as to whether the disabilities are totally disabling 
or preclude employment and whether there are manifestations 
outside the schedular criteria.  Such an examination is 
needed.

Accordingly, this case is REMANDED for the following:

Provide the Veteran with a notice letter that informs him of 
the current criteria for establishing an extraschedular 
rating in accordance with Thun, and outlined above.

1.  Afford the Veteran an examination to 
evaluate all manifestations of the 
service connected plantar warts and 
calluses and left ankle disability.  The 
examiner should review the claims folders 
and note such review in the examination 
report or addendum.  The examiner should 
report all manifestations of these 
disabilities.

2.  The examiner should opine as to 
whether the Veteran's disabilities are 
totally disabling; whether they would 
combine to prevent him from obtaining or 
maintaining gainful employment that his 
education and occupational experience 
would otherwise qualify him.  The 
examiner should also provide an opinion 
as to whether the Veteran's service 
connected disability in each lower 
extremity cause greater than 40 percent 
impairment in his earning capacity.  If 
the answer to this question is in the 
affirmative, the examiner should, if 
possible, estimate the percentage of 
additional impairment in each lower 
extremity.  

The examiner should provide a rationale 
for these opinions that takes into 
account the Veteran's statements.  If the 
examiner is unable to provide an opinion 
without resort to speculation, the 
examiner should state why this is so, and 
whether additional information or 
examination would enable the examiner to 
provide the opinion.

3.  The agency of original jurisdiction 
should review the examination report to 
ensure that it contains the information 
and opinions requested in the remand.

If the benefits sought are not fully 
granted, the AOJ should issue a 
supplemental statement of the case, and 
then return the case to the Board if 
otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).




